Case: 20-60766     Document: 00516285324         Page: 1     Date Filed: 04/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 19, 2022
                                  No. 20-60766
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Sukhjinder Singh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 734 001


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Sukhjinder Singh petitions for review of a decision by the Board of
   Immigration Appeals (“BIA”) dismissing his appeal from an order by an
   immigration judge (“IJ”) denying his application for asylum, withholding of
   removal, and protection under the Convention Against Torture (“CAT”).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60766        Document: 00516285324             Page: 2      Date Filed: 04/19/2022




                                        No. 20-60766


   Because the BIA’s findings are supported by substantial evidence, we
   DENY the petition for review.
                                I.      BACKGROUND
           Petitioner Sukhjinder Singh is a native and citizen of India. He grew
   up and, until fleeing the country, lived his entire life in a small village in the
   Indian state of Punjab. Singh has several characteristics which, he contends,
   make him subject to persecution and torture in his home country. Singh is
   Sikh, a minority religion in India. He is also a member of the Mann Party, a
   political group which is opposed to the Congress Party, which rules in Punjab.
   Finally, Singh identifies as gay.
           In 2018, Singh suffered two violent attacks. In the first, petitioner was
   posting fliers associated with the Mann Party outside a Sikh temple when
   four men—who identified themselves as members of the Congress Party—
   threatened and beat Singh with sticks. Petitioner’s father brought him to a
   state hospital, but when the doctor learned that Congress Party members
   were involved in the attack, the doctor refused to administer treatment until
   Singh obtained a police report. Singh went to the police station and attempted
   to file a police report, but the officer refused to issue one. Instead, because
   the attack involved members of the Congress Party, the officer threatened to
   fabricate and charge Singh with drug crimes that could carry a life sentence.
   In the second incident, Singh was biking home after attending a Mann Party
   member’s wedding ceremony when a group of five men 1 struck him with
   their car, exited the vehicle, told Singh that he should quit the Mann Party,
   and again beat him with sticks.




           1
            Singh testified that, though the men’s faces were covered, he believes that some
   of them were the same men who had participated in the first attack.




                                              2
Case: 20-60766           Document: 00516285324              Page: 3      Date Filed: 04/19/2022




                                            No. 20-60766


            Singh fled India and entered the United States at an unknown location
   on February 14, 2019, and he was detained upon arrival. He conceded to
   removability, and sought asylum, withholding of removal, and protection
   under CAT. An IJ denied relief, and Singh appealed to the BIA. Regarding
   the asylum and withholding of removal claim, the BIA determined that Singh
   failed to show past persecution or a well-founded fear of persecution, or that
   the Indian government was unable or unwilling to control the feared
   individuals. As to the request for protection under CAT, the BIA found that
   Singh failed to establish that he would more likely than not be tortured in
   India by or with the consent or acquiescence of a public official. Accordingly,
   the BIA dismissed Singh’s appeal. Singh timely filed a petition for this Court
   to review the BIA’s decision.
                                      II.     DISCUSSION
            A.        Standard of Review
            On petition for review of a BIA decision, this Court reviews factual
   findings for substantial evidence and questions of law de novo. 2 Under this
   standard, reversal is improper unless the evidence compels a contrary
   conclusion. 3 This Court reviews the BIA’s decision and only looks to the
   IJ’s decision to the extent it was adopted or relied on by the BIA. 4
            B.        Asylum and Withholding of Removal
            To qualify for asylum, an applicant must demonstrate: (1) “either past
   persecution or a reasonable, well-founded fear of future persecution” (2) “on



            2
                Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
            3
                Carbajal-Gonzalez v. Immigr. & Naturalization Serv., 78 F.3d 194, 197 (5th Cir.
   1996).
            4
                Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).




                                                   3
Case: 20-60766            Document: 00516285324                 Page: 4   Date Filed: 04/19/2022




                                                 No. 20-60766


   account of” (3) one of the five grounds enumerated in 8 U.S.C.
   § 1101(a)(42)(A). 5 Similarly, an applicant for withholding of removal must
   show that it is more likely than not that his or her life or freedom would be
   threatened by persecution on account of one of the same five categories
   mentioned under asylum. 6 Withholding of removal is a higher standard than
   asylum, and an application for withholding will fail if the asylum claim fails. 7
           Singh argues that the BIA erred when it found that his experiences—
   the two attacks, the denial of treatment at the hospital, and the police’s
   refusal to issue a report—are insufficient, even in the aggregate, to show past
   persecution. Although these events are repugnant, and we sympathize with
   Singh, the BIA correctly held that they did not rise to the level of
   persecution. Under our precedent, persecution “is not harassment,
   intimidation, threats, or even assault,” and it “does not encompass all
   treatment that our society regards as unfair, unjust, or even unlawful or
   unconstitutional.” 8 To qualify as persecution, the conduct must have “the
   quality of a sustained, systematic effort to target an individual on the basis of
   a protected ground.” 9 This Court, facing similar facts, has previously held
   that “[p]ersecution requires more.” 10 Consequently, we conclude that the
   record does not compel the conclusion that Singh suffered past persecution. 11



           5
               Milat v. Holder, 755 F.3d 354, 360 (5th Cir. 2014).
           6
                Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
           7
               Id.
           8
            Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (quoting Al–Fara v. Gonzales,
   404 F.3d 733, 739 (3rd Cir. 2005)).
           9
                Gjetani v. Barr, 968 F.3d 393, 397-98 (5th Cir. 2020).
           10
                Id. at 397 (collecting cases).
           11
            Because Singh cannot show past persecution, we do not reach his remaining
   argument that the BIA erred when it concluded that the Indian Government was unable or




                                                      4
Case: 20-60766           Document: 00516285324               Page: 5   Date Filed: 04/19/2022




                                             No. 20-60766


           Singh also disputes the BIA’s holding that he lacked an objectively
   reasonable fear of future persecution on account of his membership in the
   Mann Party, Sikh religion, and identity as a gay man. But substantial
   evidence—including some of petitioner’s own country condition evidence—
   supports the BIA’s conclusion that widespread, government-condoned
   violence in India does not occur against followers of the Sikh religion,
   members of the Mann party, or gay men. Thus, the record does not compel
   the conclusion that Singh has an objectively reasonable fear of future
   persecution.
           In short, applying our deferential standard of review, we must deny
   the petition to review Singh’s asylum and withholding of removal claims.
           C.         Convention Against Torture
           Singh also argues that BIA erred when it concluded that he did not
   meet the requirements for his CAT claim. To obtain protection under CAT,
   a petitioner must prove that he would more likely than not be tortured in
   India by or with the consent or acquiescence of a public official. 12 That
   showing is a “higher bar” than what is required for the persecution element
   of an asylum claim. 13
           Here, Singh points to the same evidence the BIA rejected as grounds
   for the asylum claim: the two attacks in 2018, the police threat to falsely
   charge him with drug crimes, and his country condition evidence. As



   unwilling to control the feared individuals. See Immigr. & Naturalization Serv. v.
   Bagamasbad, 429 U.S. 24, 25-26 (1976) (“As a general rule courts and agencies are not
   required to make findings on issues the decision of which is unnecessary to the results they
   reach.”) (citing Hirabayashi v. United States, 320 U.S. 81, 85 (1943)).
           12
                See 8 C.F.R. § 1208.16(c)(2).
           13
                Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).




                                                   5
Case: 20-60766         Document: 00516285324                Page: 6        Date Filed: 04/19/2022




                                            No. 20-60766


   discussed, this evidence is insufficient to show a likelihood of future
   persecution. Consequently, it cannot meet the “higher bar” required to
   support a CAT claim. 14 We conclude that substantial evidence supports the
   BIA’s holding that Singh did not adequately show a likelihood of torture
   upon removal to India, and we therefore deny Singh’s motion to review as to
   his CAT claim. 15
                                   III.     CONCLUSION
           Because substantial evidence supports the BIA’s conclusion that
   Singh has not suffered from past persecution, does not have an objectively
   reasonable fear of future persecution, or will more likely than not be tortured
   in India by or with the consent or acquiescence of a public official, we DENY
   the petition for review of the BIA’s decision.


           14
              See Qorane v. Barr, 919 F.3d 904, 911 (5th Cir. 2019) (“[T]he incidents specific
   to [petitioner] . . . do not even rise to the level of persecution. It follows a fortiori they do
   not constitute torture.”).
           15
              Our decision in Arulnathy v. Garland, 17 F.4th 586 (5th Cir. 2021) does not
   compel a different result. In Arulnathy, we held that “the BIA violated CAT regulations
   by ignoring [the petitioner’s] hundreds of pages of evidence about country conditions in
   Sri Lanka.” Id. at 598. There, the IJ and BIA wholly refused to consider the petitioner’s
   country condition evidence, ruling instead that a negative credibility assessment was
   dispositive. Id. at 591-92.
           In contrast, here, the IJ and the BIA expressly considered petitioner’s country
   condition evidence, and held that it was inadequate to show a likelihood of future
   persecution. Moreover, when evaluating Singh’s CAT claim, the BIA noted that “the
   evidence does not otherwise establish that the [Indian] government will acquiesce to
   [Singh’s] torture or torture him if he returns to India because of his membership in the
   Mann Party.” Although the BIA did not explicitly address whether the country condition
   evidence regarding torture of Sikh or gay individuals in India impacted its analysis of the
   CAT claim, it implicitly did when it (1) rejected the asylum claim, and (2) rejected Singh’s
   argument that the IJ failed to consider the totality of the evidence. Thus, “it cannot be said
   that the BIA failed to give ‘full and fair consideration of all circumstances that give rise to
   [Singh’s] claims.’” Ghotra v. Whitaker, 912 F.3d 284, 290 (5th Cir. 2019) (quoting Abdel-
   Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996)).




                                                  6